DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Claims
Claims 31, 33, 37 and 41-51 are pending with claims 45-51 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 8/1/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/26/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 8/1/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/26/2022.

NEW OBJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Objections
Claim 42 is objected to because of the following informalities:  the phrase “(wt.%)” in line 3 is not consistent with independent claim 1 which states “by weight of the mixture”.  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  the phrase “(wt.%)” in line 3 is not consistent with independent claim 1 which states “by weight of the mixture”.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  the phrase “(wt.%)” in line 2 is not consistent with independent claim 1 which states “by weight of the mixture”.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  the phrase “(wt.%)” in line 2 is not consistent with independent claim 1 which states “by weight of the mixture”.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  the phrase “(wt.%)” in line 5 is not consistent with independent claim 1 which states “by weight of the mixture”.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  the phrase “(wt.%)” in line 6 is not consistent with independent claim 1 which states “by weight of the mixture”.  Appropriate correction is required.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a thermally inhibited waxy cassava starch” in Claim 31, line 3 is vague and indefinite as it is unclear if it includes “damaged starch” and if it includes “damaged starch” can damaged starch be deemed “thermally inhibited waxy cassava starch” if the starch has degraded into molecules like water and carbon dioxide.  If molecules like water and carbon dioxide are deemed “thermally inhibited waxy cassava starch” then it is unclear how one can tell what is and what is not “thermally inhibited waxy cassava starch”.
The phrase “wherein the edible composition has a viscosity between 1,000 and 25,000 cP” in Claim 31, lines 12-13 is vague and indefinite as it unclear whether the viscosity of between 1,000 and 25,000 cP is measured at any specific temperature like -10 oC, 0 oC, 50 oC, 100 oC, 200 oC.  The claimed viscosity appears impossible if it is a frozen solid at -10 oC or is boiling, however, the claims do not provide a temperature.  It was very well known in the art that a solid or gas have different viscosities than liquids.
The phrase “% starch damage of between 2% and 4%” in Claim 33, line 2 is vague and indefinite as it is unclear what has this claimed percentage.  It is unclear whether this % is by weight or by volume or a measurement on an analytical curve or something else.
Claim 42 recites the limitation "step a)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step a)" and earlier stating “step” before a, b, ...
Claim 43 recites the limitation "step a)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step a)" and earlier stating “step” before a, b, ...
The phrase “wherein the edible composition has a viscosity between 1,000 and 15,000 cP” in Claim 45 is vague and indefinite as it unclear whether the viscosity of between 1,000 and 15,000 cP is measured at any specific temperature like -10 oC, 0 oC, 50 oC, 100 oC, 200 oC.  The claimed viscosity appears impossible if it is a frozen solid at -10 oC or is boiling, however, the claims do not provide a temperature.  It was very well known in the art that a solid or gas have different viscosities than liquids.
The phrase “wherein the edible composition has a viscosity between 1,000 and 10,000 cP” in Claim 46 is vague and indefinite as it unclear whether the viscosity of between 1,000 and 10,000 cP is measured at any specific temperature like -10 oC, 0 oC, 50 oC, 100 oC, 200 oC.  The claimed viscosity appears impossible if it is a frozen solid at -10 oC or is boiling, however, the claims do not provide a temperature.  It was very well known in the art that a solid or gas have different viscosities than liquids.
Claim 47 recites the limitation "step a)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step a)" and earlier stating “step” before a, b, ...
Claim 48 recites the limitation "step a)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step a)" and earlier stating “step” before a, b, ...
Claim 50 recites the limitation "step a)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step a)" and earlier stating “step” before a, b, ...
The phrase “one or more other ingredients” in Claim 51, line 6 is vague and indefinite as it is unclear what these ingredients are.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 29, 2022